DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species of the cyclic compound, wherein R1 and R2 are non-photoactive phenyl, W is Si, n is 3 and m is 0, in the reply filed on 04/29/2020 is acknowledged. 
Claims 4 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 2, 22-25, and 32-44, are elected and being examined.

Response to Amendment
The previous objection of Claims 32, 38, and 43, for informalities are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claims 34, 40, and 43, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claims 2, and 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

The previous rejections of Claim(s) 2, 22-25, and 32-44, under 35 U.S.C. 102(a)(1) as being anticipated by JP 61-233034 A to Nakasaki et al. (hereinafter Nakasaki) are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 32-37, 43 and 44, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,455,443 B1 to Ecker et al. (hereinafter Ecker) and in further view of US 2006/0211240 A1 to Chi et al. (hereinafter Chi).

Regarding claims 32-37, 43 and 44, Ecker teaches forming an adhesion promoter solution by mixing a silane coupling agent, i.e. adhesive promoter, in a solvent to a concentration of about 0.10% or more (col 4, ln 40-53), wherein the solvent is propylene glycol monomethyl ether acetate (PGMEA) (col 6, ln 24-35), which meets the claimed casting solvent. Ecker further teaches the method of fabricating and IC comprising at least one low-k dielectric material in contact with a substrate wherein the low-k dielectric has improved adhesion to the substrate. (col 2, ln 35-50). The method comprises spin coating the adhesion promoter solution silicon substrates, drying the substrate, baking at 100 deg, and rinsing the substrate with the solvent PGMEA (i.e. casting solvent), in order to remove the any residual unreacted silane coupling agent and form a film coating. (col 5, ln 14-25 and col 6, ln 37-46). The above method meets the claimed steps cited in claim 32-35, 37, 43, and 44.
Ecker does not explicitly teach the claimed non-cyclic or cyclic compound formulas.
However, Chi teaches the field of fabrication of semiconductor integrated circuits on wafer substrates and dielectric layers (para 1), which is the same field of use as cited above in Ecker. Chi further teaches the method of enhancing adhesion of low-k dielectric layers (para 11-12), comprising forming an adhesive layer with siloxane precursors comprising octamethylcyclotetrasiloxane or hexamethylcyclotrisiloxane (para 19-20 and 36), which is similar and compatible as an alkoxysilane coupling agent cited above in Ecker. The above octamethylcyclotetrasiloxane or hexamethylcyclotrisiloxane meets the claimed cyclic compound having the formula claims 32, and 36, wherein m=0, n is 3 or 4, W is Si, and R1 and R2 are methyl groups, i.e. C1 alkyl group. Chi further teaches the above adhesive layer made from the siloxane precursors improves adhesion between the dielectric layers. (para 11-12).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the siloxane precursors comprising octamethylcyclotetrasiloxane or hexamethylcyclotrisiloxane of Chi as the alkoxysilane coupling agent of Ecker because Chi teaches the same field of fabrication of semiconductor integrated circuits on wafer substrates and dielectric layers as Ecker, the siloxane precursors are similar and compatible as an alkoxysilane coupling agent cited above in Ecker, Chi further teaches the .

Claim(s) 2, 22-25, and 32-44, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,455,443 B1 to Ecker et al. (hereinafter Ecker) and in further view of US 2019/0211210 A1 to Wojtczak et al. (hereinafter Wojtczak).

Regarding claims 2, 22-25, and 32-44, Ecker teaches forming an adhesion promoter solution by mixing a silane coupling agent, i.e. adhesive promoter, in a solvent to a concentration of about 0.10% or more (col 4, ln 40-53), wherein the solvent is propylene glycol monomethyl ether acetate (PGMEA) (col 6, ln 24-35), which meets the claimed casting solvent. Ecker further teaches the method of fabricating and IC comprising at least one low-k dielectric material in contact with a substrate wherein the low-k dielectric has improved adhesion to the substrate. (col 2, ln 35-50). The method comprises spin coating the adhesion promoter solution upon silicon substrates, drying the substrate, baking at 100 deg, and rinsing the substrate with the solvent PGMEA (i.e. casting solvent), in order to remove the any residual unreacted silane coupling agent and form a film coating. (col 5, ln 14-25 and col 6, ln 37-46). The above method meets the claimed steps cited in claim 32-35, 37, 43, and 44. Ecker further teaches that modified surface layer of the treated substrate will have a greater water contact angle when compared to a non-heated/backed substrate with the coating. (See claim 1, and col 7, ln 44-52).
Ecker does not explicitly teach the claimed non-cyclic or cyclic compound formulas.

It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the hexaphenylcyclotrisiloxane of Wojtczak in the adhesion promotor composition of Ecker because Wojtczak teaches the same field of use of semiconductor wafer treatment using similar and compatible components as cited above in Ecker, Wojtczak further teaches the surface treatment forms a hydrophobic layer with an improved water contact angle of at least 50 deg (para 5), which is a desired property cited above in Ecker, and Wojtczak also teaches the treated substrate is further processed for form . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 22-25, and 32-44, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766         

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766